DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 25 May 2022 (“Response”).  
Claims 21–40 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 02 June 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Pelegero, in view of Mascavage and Flitcroft
Claims 21–23, 25–26, 28–30, 32–33, 35–37, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelegero (US 2010/0145860 A1), in view of Mascavage, III (US 2004/0139008 A1) (“Mascavage”) and Flitcroft et al. (US 2003/0028481 A1) (“Flitcroft”).
As per claim 28, Pelegero teaches a computer-implemented method for detecting potentially compromised merchants, said method implemented using a token monitoring (TM) computer device comprising a processor in communication with a memory including a database, the TM monitoring computer device associated with a payment processing network (at least [0038] [0047] [0064]), said method comprising:
generating, by the processor, a set of tokens for use in initiating payment transactions at a selected merchant ([0040]), each token of the set of generated tokens associated with the selected merchant during a generation process (fig. 11; [0057]), and each token of the set of generated tokens subsequently associated with an account number of a cardholder ([0050] “a token … that the banks can later translate into a funding account numbers (e.g., a number representing a financial account)”)
storing, in the database, the set of generated tokens along with the associated account number ([0047] [0050]);
receiving, by the processor from a merchant computer device associated with a transaction merchant, an authorization request message associated with a payment transaction, wherein the authorization request message includes a transaction token and a transaction merchant identifier corresponding to the transaction merchant ([0046]–[0048]);
determining, by the processor, that the received transaction token corresponds to one of the set of generated tokens associated with the selected merchant by comparing the transaction token to the set of generated tokens ([0047] “a token that is compared … against tokens associated with the merchant”; [0064]; [0065] “compare the token against a merchant identifier value to determine that [the] token is assigned to the merchant server”; fig. 14, 1402); [and]
determining, by the processor, whether the transaction merchant is the selected merchant by performing a lookup within the merchant identification data for a match to the transaction merchant identifier ([0048] “ensure that the token comes from the merchant … to whom the token was assigned” and “if the token is invalid or if it comes from any other merchant that is not the merchant to whom the token was sent, the network may decline the purchase authorization request”; [0047]; [0065])

Pelegero does not expressly disclose each token of the set of generated tokens including merchant identification data for identifying the selected merchant.
Mascavage teaches each token of a set of generated tokens including merchant identification data for identifying a selected merchant ([0075] [0095]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Pelegero to also include the merchant identification in each token, as taught by Mascavage. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the MID of Mascavage for a subset of the token of Pelegero. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Furthermore, Pelegero does not expressly disclose in response to the determination that the transaction merchant is not the selected merchant, designating, by the processor, the selected merchant as a compromised merchant.
However, Flitcroft teaches in response to a determination that a transaction merchant is not a selected merchant, designating, by a processor, the selected merchant as a compromised merchant ([0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the method of Pelegero/Mascavage to designate the merchant as compromised based on Pelegero’s determination that the merchant identifier does not correspond to the selected merchant (Pelegero [0047]—[0048]; [0065]), as taught by Flitcroft. One would have been motivated to do so in order to identify a source of fraudulent activity.
As per claim 29, Pelegero, Mascavage, and Flitcroft teach the method in accordance with Claim 28 further comprising:
receiving, by the processor, a merchant identifier within the merchant identification data, the merchant identifier identifying the selected merchant (Mascavage, [0075] [0095]); and
linking, by the processor, the merchant identifier to the set of generated tokens associated with the selected merchant, each token of the set of generated tokens being linked to a payment card identifier (Pelegero, [0047] “mapping may exist on the financial network server 205 between a particular token and the merchant ... [t]his tracking is performed so as to validate that the merchant ... is entitled to use the token”; [0035] [0064]; figs. 11–12), each token of the set of generated tokens being generated based on one or more rules associated with the selected merchant (Pelegero, [0069]; see also Mascavage, at least 932), and each token of the set of generated tokens formatted as a payment account number (Flitcroft, at least [0083]).
As per claim 30, Pelegero, Mascavage, and Flitcroft teach the method in accordance with Claim 28 further comprising transmitting, by the processor to a computing device associated with an issuer bank associated with the payment transaction, a message including instructions to decline the payment transaction in response to the determination that the transaction merchant is not the selected merchant (Pelegero, [0065] “transmit an invalidity message where the token and merchant identifier value are not equivalent”; [0064]; [0045] “confirmation/denial”).
As per claim 32, Pelegero, Mascavage, and Flitcroft teach the method in accordance with Claim 28, wherein the transaction token is formatted as a card identifier (Flitcroft, at least [0083]).
As per claim 33, Pelegero, Mascavage, and Flitcroft teach the method in accordance with Claim 32 further comprising determining, by the processor, whether the card identifier is a merchant-specific token based on one of a particular series of numbers included in the card identifier and one or more characters included in the card identifier (Flitcroft, at least [0083]; Mascavage, [0075] [0095]).
Claims 21–23, 25–26, 35–37, and 39 contain language similar to claims 28–30 and 32–33 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 21–23, 25–26, 35–37, and 39 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Pelegero, Mascavage, and Flitcroft, in view of Siegel
Claims 27, 34, and 40 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelegero, Mascavage, and Flitcroft, in view of Siegel et al. (US 2011/0307382 A1) (“Siegel”).
As per claim 34, Pelegero, Mascavage, and Flitcroft teach the method in accordance with Claim 28, but do not expressly teach initiating, by the processor using the transaction token, an investigation into the selected merchant in response to the determination that the transaction merchant is not the selected merchant.
Siegel teaches initiating an investigation into a merchant based fraudulent activity ([0053] “investigation may also be initiated”; [0006] “breach of security in which payment account numbers and other information that may be used to conduct a transaction are stolen. The stolen data may then be used to attempt to conduct fraudulent transactions at a merchant unrelated to the location from which the data was stolen”; [0011] [0033] [0046] [0075]; [0082] “investigate whether merchants … are the likely source of a compromise”; [0023]–[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the method of Pelegero/Mascavage/Flitcroft to include initiating an investigation, as taught by Siegel, when the merchant ID does not match. One would have been motivated to do so to determine whether the mismatch is due to a breach or compromise of the selected merchant.
Claims 27 and 40 contain language similar to claim 34 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 27 and 40 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,671,980. Although the claims at issue are not identical, they are not patentably distinct from each other.
Allowable Subject Matter
Claims 24, 31, and 38 are allowed over the prior art. 
Response to Arguments
Applicant argues
That is, according to amended Claim 21, the tokens, during their generation, are associated with the selected merchant. Once the tokens are generated, there is no further processing required for the tokens to be associated to a merchant.
It is respectfully submitted that none of the cited references, whether taken alone or in any reasonable combination, disclose nor render obvious such a computing device.
Response 11.
The claims do not recite “the tokens, during their generation, are associated with the selected merchant,” as alleged, but rather recite, e.g., “generating, by the processor, a set of tokens for use in initiating payment transactions at a selected merchant, each token of the set of generated tokens associated with the selected merchant during a generation process” (claim 28). The claims do not require the “a generation process” to be limited to a process comprising generating the tokens. Regardless, Pelegero does disclose associating a selected merchant to the tokens during their generation (at least fig. 11).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685